Title: Enclosure: Wilkinson’s Queries on Texas and Mexico, 11 June 1804
From: 
To: 


             The population of the Province of Texhas
            The same of La Calonia or St. Andere 
             The distance from the City of St. Antonio, to the Town of Laredo on the Rio del Norte— 
             From Laredo to the Town of Vallesillo on the Main road to the City of Mexico.—
            From Vallesillo to the City of Mont
   †the population of this City.
 El Rey—From thence to the city of
   *at this City the Roads from St. Afee, & the Capital of the Audience, meet with that from St. Antonio to the City of Mexico—
 Saltillo, from thence to the City of St. Louis de potosie, & thence to the City of Mexico.—
             The Population of the province of Neuva Reyno de Leon, of which Mount El Rey is the capital—and the distance of this last place to the Mine Santa Rosa in the Province quajuila
           